                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


U.S. EQUAL EMPLOYMENT                       )
OPPORTUNITY COMMISSION,                     )
                                            )
                             Plaintiff,     )
                                            )
              v.                            )              1:19CV903
                                            )
BCD RESTAURANTS, LLC                        )
D/B/A ZAXBY’S,                              )
                                            )
                             Defendant.     )


                                          CONSENT DECREE

       The Equal Employment Opportunity Commission (the “Commission”) instituted this

action pursuant to Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. Section 2000e-5(f)(1) and (3) (“Title VII”), and Section 102 of the Civil

Rights Act of 1991, 42 U.S.C. § 1981a. The Commission’s complaint alleged that Defendant

BCD Restaurants, LLC d/b/a Zaxby’s (“Defendant”) subjected Victoria Jones to a sexually

hostile work environment and terminated her employment because she engaged in activity

protected by Title VII, in violation of Title VII. Defendant denies the allegations in the

Complaint, and by entering into the Consent Decree, it is not admitting that it has done

anything unlawful. EEOC likewise does not disavow any of the allegations in the Complaint.

       The Commission, and the Defendant hereby stipulate to jurisdiction of the Court over

the parties and agree that the subject matter of this action is properly before the Court.

       The parties have advised this Court that they desire to resolve the allegations in the

Complaint without the burden, expense, and delay of further litigation.




      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 1 of 15
       It is therefore the finding of this Court, made on the pleadings and the record as a

whole, that: (1) the Court has jurisdiction over the parties and the subject matter of this action;

(2) the purpose and provisions of Title VII will be promoted and effectuated by the entry of

the Consent Decree; and (3) this Consent Decree resolves all matters in controversy between

the parties as provided in paragraphs 1 through 20 below.

       It is therefore ORDERED, ADJUDGED AND DECREED as follows:

       1.      Defendant shall not discriminate against any person on the basis of sex or any

other protected category within the meaning of Title VII, including by creating or maintaining

a sexually hostile work environment or failing to correct sexually harassing behavior in the

workplace.

       2.      Defendant shall not discriminate or retaliate against any person because of

opposition to any practice made unlawful under Title VII of the Civil Rights Act of 1964 or

because of the filing of a charge, the giving of testimony or assistance, or the participation in

any investigation, proceeding or hearing under that statute.

       3.      Defendant shall pay Victoria Jones the sum of THIRTY THOUSAND

DOLLARS ($30,000.00) in settlement of the claims raised in this action. Defendant shall

make payment by issuing a check payable to Victoria Jones. Payment in the amount of $15,000

shall be made within fifteen (15) days, and an additional $15,000 shall be made within (40)

days after the Court approves this Consent Decree. Defendant shall mail both checks to

Victoria Jones at an address provided by the Commission. Within ten (10) days after each

check has been sent, Defendant shall send to the Commission, a copy of the check and proof

of its delivery to Victoria Jones.       Neither the Commission nor Defendant make any

representation, or assume any responsibility for any tax liability, assessments, interest, penalties



                                                 2

      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 2 of 15
and/or costs that Victoria Jones may or may not incur on such payments under local, state

and/or federal law.

       4.      Within ten (10) days of the entry of this Consent Decree by the Court,

Defendant shall eliminate from the employment records of Victoria Jones any and all

documents, entries, or references of any kind relating to the facts and circumstances which led

to the filing of EEOC Charge Number 435-2019-00328 and the related events that occurred

thereafter, including this litigation. Within ten (10) days of the entry of this Consent Decree

by the Court, Defendant shall change all references in its personnel records for Victoria Jones

from “terminated” to “voluntarily separated.” Within fifteen (15) days of the entry of this

Consent Decree by the Court, Defendant shall report compliance with this provision to the

Commission.

       5.      Defendant shall provide Victoria Jones with a neutral letter of reference using

the form attached hereto as Exhibit A. Within ten (10) days of the entry of this Consent

Decree by the Court, the original, signed letter of reference shall be provided to Victoria Jones

at an address provided by the Commission. Victoria Jones is free to disseminate the letter to

potential employers. Defendant agrees that if it receives any inquiry about Victoria Jones from

a potential employer, it will provide only the information set forth in the letter of reference in

response.

       6.      Within ninety-five (95) days after the Consent Decree is entered, Defendant’s

Co-Owners shall prepare, sign, and distribute to employees a letter addressed to Defendant’s

employees containing the following: (a) discrimination or harassment based on sex violates

Title VII of the Civil Rights Act of 1964; (b) Defendant has implemented an anti-

discrimination policy to prevent discrimination and harassment based on sex; (c) all managers,



                                                3

      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 3 of 15
assistant managers, and employees are expected to read and act in accordance with the attached

anti-discrimination policy; (d) discrimination or harassment based on sex will not be tolerated

and is ground for disciplinary action, up to, and including immediate termination; (e)

employees who report discrimination and/or harassment based on sex will not be subject to

retaliation; and (f) retaliation will not be tolerated and any manager who takes retaliatory action

against an employee because of a report of harassment and/or discrimination. The letter shall

be signed by Defendant’s Co-Owners and General Managers. Defendant shall attach the anti-

discrimination policy discussed in paragraph 7 to the above-described letter. Within one

hundred (100) days after the entry of this decree, Defendant shall report compliance with the

terms of this paragraph.

       7.      Within ninety (90) days of the entry of this Consent Decree by the Court,

Defendant shall adopt, implement, and distribute a formal, written anti-discrimination policy

including:

               a.     an explanation of the requirements of the federal equal employment
                      opportunity laws, including Title VII and its prohibition against sexual
                      harassment, discrimination, and retaliation;

               b.     a definition of harassment along with examples of sexual harassment to
                      supplement the definition of harassment;

               c.     a statement that employee use of sex-based comments, sexually
                      inappropriate comments and/or engagement in sexually inappropriate
                      conduct will not be tolerated, and can lead to disciplinary action, up to
                      and including, termination;

               d.     a statement that employees may report harassment to any Owner, Co-
                      Owner, General Manager, manager, assistant manager, or human
                      resources employee (hereinafter “Reporting Officials”);

               e.     a statement that Reporting Officials shall document all verbal or written
                      complaints or other information regarding a report of possible
                      harassment;




                                                4

      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 4 of 15
               f.     a statement that any Reporting Official who sees, hears or is otherwise
                      notified of sexually inappropriate comments and/or conduct must send
                      written notice of the incident to Defendant’s Director of Human
                      Resources within (1) business day of the incident with the following
                      information: the full name of the employee, date of the occurrence,
                      witnesses to the alleged occurrence, the name of the employee(s)
                      involved, and a brief statement of the employee’s sexually inappropriate
                      comments and/or conduct;

               g.     a statement that Defendant will thoroughly investigate all complaints
                      discrimination, including sexual harassment, discrimination, and
                      retaliation;

               h.     a procedure for the prompt commencement of an investigation after a
                      complaint is made or received and for appropriate remedial action to be
                      taken upon conclusion of an investigation, such as written discipline,
                      where merited, suspension without pay, termination, and temporary or
                      permanent transfer to a different shift or facility;

               i.     a statement that no form of retaliation against the target of harassment,
                      individuals who provide information, or other individuals contacted in
                      the course of a harassment investigation (or otherwise involved in a
                      harassment investigation) will be tolerated and that any such retaliation
                      will result in serious disciplinary action, including possible discharge; and

               j.     a statement that any Reporting Official who permits harassment to
                      occur, fails to report harassment, or fails to implement measures outlined
                      in the anti-discrimination policy to remedy harassment be appropriately
                      disciplined, up to and including termination, suspension without pay, or
                      demotion, and that a record of such discipline will be placed permanently
                      in his or her personnel file.

Defendant shall distribute to each current employee a copy of the policy within the

aforementioned 90-day time period. Within one hundred (100) days of the entry of this decree,

Defendant shall report compliance to the Commission. During the term of this Consent

Decree, Defendant shall distribute the policy to all new employees and review it with them at

the time of hire.

       8.      During the term of this Consent Decree, Defendant shall post a copy of the

policy described in paragraph 7, supra, in all of its North Carolina facilities in a place where it

is visible to employees. If the policy becomes defaced or unreadable, Defendant shall replace


                                                5

      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 5 of 15
it by posting another copy of the policy. Within ninety-five (95) days after the Consent Decree

is entered, Defendant will post the policy and notify the Commission that it has been posted.

       9.       Training – non-managerial employees.

       Defendant shall provide an annual training program to all of its non-managerial

employees at its North Carolina facilities. Each training program shall include an explanation

of: (a) the requirements of Title VII of the Civil Rights Act of 1964; (b) Title VII’s prohibition

against harassment and discrimination based on sex; (c) the prohibition under Title VII against

retaliation in the workplace; (d) a statement that Title VII prohibits employees as well as

managers from using sexually inappropriate comments and/or engaging in sexually

inappropriate conduct in the workplace; (e) an explanation of Defendant’s anti-discrimination

policy referenced in paragraph 7 above; (f) an explanation of the rights and responsibilities of

employees and of Reporting Officials under Defendant’s anti-discrimination policy

(referenced in paragraph 7 above), including to whom and how to report discrimination

and/or harassment; (g) an explanation of the types of conduct that may constitute sexual

harassment and/or retaliation; and (h) the penalties for engaging in discriminatory behavior.

The deadline for training current employees is stated in paragraph 11 below.

       Defendant shall cover the topics listed in paragraph 9 (a) through (h) with each new

employee during the new employee orientation, which shall be conducted within thirty (30)

days of hire.

       Defendant shall require all employees who attend the annual training to print and sign

their full name on a roster. Defendant shall allow one or more representative(s) from the

Commission to attend the training programs required by this paragraph at the sole discretion

of the Commission.



                                                6

      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 6 of 15
       10.    Training – Reporting Officials.

       Defendant shall provide an annual training program to all Reporting Officials at its

North Carolina facilities. Each training program shall include an explanation of: (a) the

requirements of Title VII of the Civil Rights Act of 1964; (b) Title VII’s prohibition against

harassment and discrimination based on sex; (c) the prohibition under Title VII against

retaliation in the workplace; (d) an explanation of Defendant’s anti-discrimination policy

referenced in paragraph 7 above; (e) a statement that Title VII prohibits employees as well as

managers from using sexually inappropriate comments and/or conduct in the workplace; (f)

an explanation of the rights and responsibilities of employees and Reporting Officials under

Defendant’s anti-discrimination policy (referenced in paragraph 7 above), including to whom

and how to report discrimination and/or harassment; (g) an explanation of the types of

conduct that may constitute sexual harassment and/or retaliation; (h) how to document

reports or observations of harassment in a prompt and effective manner; (i) how to respond

to reports or observations of harassment in accordance with Defendant’s anti-discrimination

policy in a prompt and effective manner; and (j) the penalties for failing to respond to

reports or observations of harassment in a prompt and effective manner. The deadline for

training current Reporting Officials is stated in paragraph 11 below.

       All persons who are hired or promoted into one of the positions within the “Reporting

Officials” definition supra, during the term of this Decree, shall receive training within thirty

(30) days of hire or promotion.

       Defendant shall require all Reporting Officials who attend the training to print and sign

their full name on a roster. Defendant shall allow one or more representative(s) from the

Commission to attend the training programs required by this paragraph at the sole discretion



                                                7

      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 7 of 15
of the Commission.

       11.     Deadline for training.

       The first training program under paragraph 9 for non-managerial employees and under

paragraph 10 for Reporting Officials shall be completed within one hundred (100) days after

entry of this Consent Decree by the Court. Each subsequent training program shall be

conducted at approximately one-year intervals. At least fifteen (15) days prior to each training

program, Defendant shall submit to the Commission an agenda for the training program by

electronic mail sent to EEOC-CTDO-decree-monitoring@eeoc.gov.                 Defendant should

presume that the agenda is approved unless contacted by the Commission regarding the

agenda within five (5) days of submission of the agenda. Within ten (10) days after completion

of each training program, Defendant shall certify to the Commission the specific training

which was undertaken and shall provide the Commission with a roster of all employees in

attendance.

       12.     Beginning within thirty (30) days after the entry of this Consent Decree by the

Court, and continuing throughout the term of this Consent Decree, Defendant shall

conspicuously post the attached Employee Notice, marked Exhibit B, hereby made a part of

this Consent Decree, in a place where it is visible to employees at its North Carolina facilities.

If the Notice becomes defaced or unreadable, Defendant shall replace it by posting another

copy of the Notice. Within forty-five (45) days after entry of this Consent Decree, Defendant

shall notify the Commission that the Notice has been posted pursuant to this provision.

       13.     During the term of this Consent Decree, Defendant shall provide the

Commission with reports at six (6) month intervals, with the first being due four (4) months




                                                8

      Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 8 of 15
after approval by the Court of this Consent Decree. The reports will include the following

information:

               a.    the identities of all individuals who have complained either verbally or
                     in writing of unwelcome conduct based on sex, including conduct the
                     individual believed to be sexual harassment. The “identity” of the
                     individual should include the individual’s name, telephone number,
                     address, and job title;


               b.    the identities of all individuals who have complained either verbally or
                     in writing of conduct the individual believes to be in violation of
                     Defendant’s policy referenced in paragraph 7. The “identity” of the
                     individual should include the individual’s name, telephone number,
                     address, and job title;

               c.    the identities of all individuals who have opposed any practice made
                     unlawful under Title VII, or who have filed a charge, given testimony or
                     assistance, or participated in any investigation, proceeding or hearing
                     under the foregoing statute. The “identity” of the individual should
                     include the individual’s name, telephone number, address, and job title;

               d.    describe all actions taken in response to the complaint(s) identified in
                     response to 13.A., 13.B and 13.C above and identify each person
                     involved in investigating the complaint(s) and taking action on the
                     complaint(s);

               e.    for each individual identified in 13.A., 13.B and 13.C above, explain
                     whether the individual’s employment status has changed in any respect
                     (for example, including but not limited to, termination, firing, demotion,
                     promotion, or to part-time from full-time); and

               f.    for each individual whose employment status has changed as identified
                     in 13.E. above, a detailed statement explaining why the individual’s
                     employment status has changed.

               g.    the identities of all new employees who, during the reporting period,
                     received training in accordance with Paragraph 9 above. The “identity”
                     of the individual should include the individual’s name, telephone
                     number, address, and job title.

       Defendant shall provide the social security number of an individual identified in

response to 13.A., 13.B, and 13.C and 13.G within seventy-two (72) hours of a request by the

Commission.


                                              9

     Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 9 of 15
       In the event there is no activity to report pursuant to this paragraph, Defendant shall

send the Commission a “negative” report indicating no activity.

       14.    The Commission may review compliance with this Consent Decree. As part of

such review, the Commission may inspect Defendant’s Greensboro, North Carolina facilities,

interview employees, and examine and copy documents.

       15.    If anytime during the term of this Consent Decree, the Commission believes

that Defendant is in violation of the Consent Decree, the Commission shall give notice of the

alleged violation to Defendant. Defendant shall have ten (10) days in which to investigate and

respond to the allegations. Thereafter, the parties shall then have a period of ten (10) days or

such additional period as may be agreed upon by them, in which to engage in negotiation

regarding such allegations before the Commission exercises any remedy provided by law.

       16.    The term of this Consent Decree shall be for three (3) years from its entry by

the Court.

       17.    All notices to Defendant by the Commission pursuant to this Consent Decree

shall be sent by electronic mail to: Eddie Cashion at ateddie@bcdrestaurants.com. If at any

time during the term of this Consent Decree Defendant’s designated point of contact changes,

Defendant shall notify the Commission and provide the name, job title, and electronic mail

address for a new designated point of contact within ten (10) days of the change.

       18.    All reports or other documents sent to the Commission by Defendant pursuant

to this Consent Decree shall be sent by electronic mail to: (1) EEOC-CTDO-decree-

monitoring@eeoc.gov; or (2) if by regular mail to - Lynette A. Barnes, Regional Attorney,

Equal Employment Opportunity Commission, 129 West Trade Street, Suite 400, Charlotte,

NC 28202.



                                              10

     Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 10 of 15
       19.      Each party shall bear its own costs and attorney’s fees.

       20.      This Court does in fact have jurisdiction over this matter and nothing precludes

either party from petitioning the Court to reopen this matter for further entry of orders as may

be necessary.

       This, the 16th day of January 2020.


                                             /s/ Loretta C. Biggs
                                             United States District Judge




                                                11

     Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 11 of 15
The parties jointly request that the Court approve and enter the Consent Decree:

 EQUAL EMPLOYMENT                                    BCD RESTAURANTS, LLC D/B/A
 OPPORTUNITY COMMISSION, Plaintiff                   ZAXBY’S, Defendant
 SHARON FAST GUSTAFSON                               /s/ Richard T. Granowsky
 General Counsel
                                                     Richard T. Granowsky
 JAMES L. LEE                                        (NC Bar ID No. 26841)
 Deputy General Counsel                              301 North Elm Street, Suite 700
                                                     Greensboro, NC 27401
 GWENDOLYN YOUNG REAMS                               Telephone: (336) 379-1390
 Associate General Counsel                           Facsimile:(336) 379-1198
                                                     rgranowsky@hillevans.com

 /s/ Kara Haden                                      COUNSEL FOR DEFENDANT
 KARA HADEN (NC Bar #26192)
 Acting Regional Attorney
 129 West Trade Street, Suite 400
 Charlotte, NC 28202
 E-mail: lynette.barnes@eeoc.gov


 YLDA KOPKA
 Supervisory Trial Attorney


 /s/ Yolanda W. Brock
 Yolanda W. Brock (NC Bar # 36651)
 Senior Trial Attorney
 Charlotte District Office
 129 West Trade Street, Suite 400
 Charlotte, NC 28202
 Telephone: (704) 954-6463
 Facsimile: (704) 954-6412
 E-mail: yolanda.brock@eeoc.gov
 ATTORNEYS FOR PLAINTIFF




     Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 12 of 15
                                                                              EXHIBIT A

[Defendant’s letterhead]

[Date]


TO WHOM IT MAY CONCERN:

We are pleased to provide the following reference on behalf of our former employee, Victoria
Jones.

Victoria Jones was employed by BCD Restaurants, LLC d/b/a Zaxby’s, from November 13,
2018 to January 25, 2019. During her tenure with us, Ms. Jones held the position of Cashier.
Ms. Jones’s ending salary was $7.50 per hour.

We hope that this information about Ms. Jones is helpful to you in considering her for
employment.

Sincerely,



Eddie Cashion
Co-Owner of Defendant
BCD Restaurants, LLC d/b/a Zaxby’s




                                            13

     Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 13 of 15
                                                                                 EXHIBIT B

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 U.S. EQUAL EMPLOYMENT                         )        Civil Action No.: 1:19-cv-00903
 OPPORTUNITY COMMISSION,                       )
                                               )
               Plaintiff,                      )
                                               )           EMPLOYEE NOTICE
        v.                                     )
                                               )
 BCD RESTAURANTS, LLC D/B/A                    )
 ZAXBY’S,                                      )
                                               )
               Defendant.

1.     The EEOC alleged that BCD Restaurants, LLC d/b/a Zaxby’s (“BCD Restaurants”)
       discriminated against Victoria Jones by subjecting her to a sexually hostile work
       environment, and by retaliating against her in violation of Title VII of the Civil Rights
       Act of 1964, as amended (“Title VII”). This Notice is posted as part of the settlement
       reached between EEOC and BCD Restaurant resolving the case.

2.     Federal law requires that employers not discriminate against any employee or applicant
       for employment because of the individual’s sex, color, religion, race, national origin,
       age (40 or older) or disability. Federal law also prohibits retaliation against employees
       because they have opposed unlawful employment discrimination, or because they gave
       testimony or assistance in or participated in an employment discrimination
       investigation, proceeding, or hearing, or otherwise asserted their rights under the laws
       enforced by the EEOC.

3.     BCD Restaurants will comply with such federal law in all respects. Furthermore, BCD
       Restaurants will not take any actions against employees because they have exercised
       their rights, reported an alleged violation under the law or given testimony, assistance
       or participation in any investigation, proceeding or hearing conducted by the U.S.
       Equal Employment Opportunity Commission.

An employee has the right, and is encouraged to exercise that right, to report allegations of
employment discrimination in the workplace. An employee may contact their local U. S. Equal
Employment Opportunity Commission field office for the purpose of filing a charge of
employment discrimination. To locate the nearest field office, contact:

                        Equal Employment Opportunity Commission
                                   131 M. Street, N.E.
                                 Washington, DC 20507
                                  TEL: 1-800-669-4000
                                  TTY: 1-800-669-6820
                                              14

     Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 14 of 15
This Notice will remain posted for at least three (3) years by agreement with the U.S. Equal
Employment Opportunity Commission.

DO NOT REMOVE THIS NOTICE UNTIL: ____________________, 2023.




                                            15

     Case 1:19-cv-00903-LCB-JLW Document 13 Filed 01/16/20 Page 15 of 15
